Citation Nr: 1013770	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI), including night sweats, memory, 
thinking and personality relationship disorder, short term 
memory loss, ability to stay focused, voices, bipolar, 
schizophrenia, effective psychotic tendencies, amnesia, and 
migraine headaches. 

2.  Entitlement to service connection for a neck disorder, 
claimed as the inability to turn his head all the way to the 
left.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
August 1982. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to service connection for a foot 
disorder is being referred and has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

With respect to his claim for TDIU, the Board finds that this 
issue is inextricably intertwined with his service connection 
claims.  Therefore, the issue will be held in abeyance 
pending completion of the development discussed in the REMAND 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).


REMAND

Turning first to the Veteran's claims for service connection 
for a neck disorder and residuals of a right knee injury, 
although the service treatment records reveal that the 
Veteran was treated for a superficial infection of his left 
knee in January 1982, treatment with respect to his right 
knee was not noted.  Additionally, the service treatment 
records are devoid of treatment with respect to his neck.  
Although an April 1982 treatment record noted that the 
Veteran had suffered a head injury in a motor vehicle 
accident, no diagnosis or treatment was noted with respect to 
his neck.  Further, X-rays taken following an August 1982 
motorcycle accident noted a normal cervical spine.  His 
extremities were deemed to be within normal limits.  No 
complaints of neck pain or right knee pain were noted at that 
time.  Therefore, the records do not demonstrate that the 
Veteran was diagnosed with a chronic right knee disorder or a 
neck disorder in service.  Moreover, and significantly, the 
post-service evidence does not reflect current treatment for, 
or diagnosis of neck or right knee disorders. 

However, to the extent events have been verified in service 
that could be the origin of neck and right knee disability, 
and the Veteran is competent to at least testify to 
persistent neck and right knee symptoms since one or both of 
his accidents during service, the Board finds that the 
Veteran should be provided with an examination to determine 
whether it is at least as likely as not that any current neck 
and right knee disorder are related to service.  

With respect to the remaining service connection claims, the 
Veteran appears to primarily contend that he suffers from a 
psychiatric disorder stemming from two in-service accidents.  
He has attributed an array of symptomatology associated with 
these accidents including, but not limited to: night sweats, 
memory, thinking and personality relationship disorders, 
short term memory loss, ability to stay focused, voices, 
bipolar, schizophrenia, effective psychotic tendencies, 
amnesia, and migraine headaches.

A VA Form 21-4176 provides details with respect to these 
incidents.  He indicates that the first accident occurred 
while he was in South Korea performing a field exercise.  The 
Veteran stated that this incident occurred while he was 
riding in a "deuce and half" which wrecked, resulting in 
him flying 15-20 feet where his head hit rocks.  Service 
treatment records corroborate that the Veteran was treated 
for a head injury at the US Army Hospital in Seoul Korea, in 
March 1982, following a motor vehicle accident. 

The Veteran further indicated that he was involved in a 
subsequent motorcycle accident.  Service treatment records 
confirm that the Veteran was admitted to the hospital 
following an August 1982 motorcycle accident.  An X-ray 
completed at that time revealed a linear skull fracture.  The 
Veteran was diagnosed with a head injury.  

The Board notes that post service records from August 1984 
reveal that the Veteran obtained a CT scan of his head.  
Results from this testing revealed that his brain was normal 
in its appearance.  This treatment seems to be associated 
with the Veteran being robbed at gunpoint.  Private post-
service psychiatric treatment records indicate that the 
Veteran reported suffering a gunshot wound to his head during 
this robbery.  The only records associated with this incident 
appear to be the August 1984 CT scan results.  Further 
records from The Ohio State University Medical Center have 
been requested, but deemed unavailable.  See August 2009 
letter.  

The Veteran adamantly contends that his current issues, 
primarily of psychiatric manifestation, stem from his two in-
service incidents, as opposed to any injury from the 1984 
post-service robbery. 

In January 2009, the Veteran was afforded a VA examination to 
determine whether his disorder was related to his in-service 
accidents.  The Veteran informed the VA examiner of his two 
in-service accidents and subsequent post-service injury.  
Upon review of the claims file and testing, the VA examiner 
diagnosed the Veteran with a psychiatric disorder.  He 
concluded that the Veteran had a history of head injury, but 
it was his opinion that this was less likely than not 
contributing to his current psychiatric disorder. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).

The Board finds that because the January 2009 VA examiner 
provided no rationale for his opinion that the Veteran's 
history of head injury was less likely than not contributing 
to his current psychiatric disability, the examination report 
does not meet the requirements imposed by the Court.  VA 
regulations provide that where 'diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.'  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009). 

As the record does not contain sufficient and adequate 
medical evidence for the Board to make a decision on the 
claim, a remand is necessary to obtain another VA examination 
and medical opinion.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to determine 
the nature and etiology of any neck and 
right knee disorders.  The Veteran's 
claims file and a copy of this remand 
should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any neck and right knee 
disorders had their onset during active 
service, or are related to any in-
service event, disease, or injury, 
including but not limited to, the 
Veteran's March 1982 motor vehicle 
accident and August 1982 motorcycle 
accident.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  Schedule the Veteran for an 
additional VA examination to address the 
following:

a.  Did the motor vehicle accident of 
March 1982 at least as likely as not 
(i.e., probability of 50 percent or 
more) cause TBI?  The examiner must 
discuss evidence reviewed and provide 
complete rationale supporting their 
opinion.  If found, the examiner should 
identify all claimed residual/symptoms 
associated with this injury.

b.  Did the motorcycle accident of 
August 1982 at least as likely as not 
(i.e., probability of 50 percent or 
more) cause TBI?  The examiner must 
discuss evidence reviewed and provide 
complete rationale supporting their 
opinion.  If found, the examiner should 
identify all claimed residual/symptoms 
associated with this injury.

c.  Did any other incident of service 
at least as likely as not (i.e., 
probability of 50 percent or more) 
cause TBI? 

d.  If the Veteran does not have TBI, 
then the examiner should comment on the 
etiology, if known, of the various 
mental disorders diagnosed after 
service, and identify the symptoms 
associated with each diagnosed 
disorder. 

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or more) that the Veteran's 
psychiatric disorder is causally 
related to any incident of service, 
including his March 1982 motor vehicle 
accident and/or August 1982 motorcycle 
accident.  

The claims file, must be reviewed in 
conjunction with rendering the 
requested opinion.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner must provide the rationale for 
the opinion(s) provided.

3.  The RO should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 



